Citation Nr: 0614651	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  99-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.
 

REPRESENTATION

Appellant represented by:	Texas Veterans' Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.  

The veteran was service connected during his lifetime only 
for schizophrenia, which was rated as 100 percent from 1992; 
he was declared incompetent from August 1995.  

During the veteran's lifetime, service connection was denied 
for a number of disorders including grand mal seizure 
disorder, diabetes mellitus, acute or subacute peripheral 
neuropathy and a claimed skin condition secondary to 
herbicide exposure.

The veteran died in July 1998.  

The veteran was living with another woman, DF, in what he 
initially described as a common law marriage, from 
approximately 1968 to 1976.  In the mid-1990's, he asked that 
the appellant be considered his common-law wife, and stated 
that he had been living with her for some time.  
Correspondence is of record with regard to whether his common 
law relationship with DF had been legally created and/or 
thereafter terminated; and/or whether the appellant's prior 
marriages had been terminated.  A legal memorandum, dated in 
November 1995, from VA District Counsel, is to the effect 
that there was no common-law marriage between the veteran and 
DF and thus such imposed no impediment to a marriage between 
the veteran and the appellant.  A marriage certificate is of 
record between the veteran and the appellant in March 1995.  
Accordingly, for purposes of this appeal, the Board will 
consider the appellant as the veteran's surviving spouse.

This appeal to the Board of Veterans Appeals (the Board ) was 
brought from actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, TX.

In August 2002, the Board denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  At that time, there was a Departmental-wide 
stay on cases involving the issue of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318, so the Board took no action 
thereon at that time.

In September 2003, after the aforementioned stay had been 
lifted, the Board remanded the case on the DIC issue.

In April 2005, the Board denied the DIC issue on the 
substantive merits.  The Board also noted therein that the 
appellant had endeavored in the interim to reopen her prior 
claim for entitlement to service connection for the cause of 
the veteran's death, but that issue had not been perfected 
and remanded that issue on the basis of the tenets of  
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999), to include 
a comprehensive SSOC.  The Board noted that further 
jurisdiction would not be taken on that issue absent a new 
Substantive Appeal from the appellant.

The RO issued a SSOC/rating action in June 2005, which noted, 
in pertinent part, that since the appellant was raising an 
allegation or theory that had not been offered before, the 
case was being addressed as having been reopened and on the 
substantive merits; the RO continued to deny the claim on the 
substantive merits.  She submitted a VA Form 9, a Substantive 
Appeal, and the case was returned to the Board.  Accordingly, 
the Board finds that the issue on appeal is best 
characterized as shown on the front cover of this decision.

The Board notes that, in accordance with the United States 
Court of Appeals for Veterans Claims (the Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for knee disorders.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

FINDINGS OF FACT

1.  In August 2002, the Board denied the appellant's claim 
for service connection for the cause of the veteran's death.    

2.  Additional documentation which has been submitted since 
the Board's 2002 decision, was substantively of record and 
addressed at the time of that decision, does not bear 
directly and substantially on the specific matters, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims.





CONCLUSIONS OF LAW

1.  The Board's 2002 decision that held service connection 
was not warranted for the cause of the veteran's death was 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2005).

2.  The evidence received since the 2002 Board decision is 
not new and material, and the claim for service connection 
for the cause of the veteran's death is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law. See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was fully provided with adequate 
notice as to the evidence needed to substantiate her claim. 
The Board concludes the discussions in the initial rating 
decision, statement of the case (SOC), supplemental statement 
of the case (SSOC), and subsequent letters sent to the 
appellant, and particularly the Board's prior actions and the 
RO's comprehensive SOC and SSOCs, informed her of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  

The SOC and SSOC also included the requirements which must be 
met to establish service connection as well as to reopen her 
claim.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  She has been provided with a specific 
explanation of the type of evidence necessary to substantiate 
the claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Similarly, she has been provided with 
the current and updated requirements for reopening her claim.

Numerous regulatory changes have been made during the course 
of the current appeal.  The appellant and those acting on her 
behalf have been apprised thereof throughout, and in their 
repeated and detailed communications, they have indicated an 
understanding of what is required and who is responsible for 
obtaining what evidence.  The Board finds that adequate 
safeguards have been implemented as to protect the pertinent 
due process rights and that to proceed with a decision in 
this issue at the present time, does not, in any way, work to 
prejudice the appellant or her entitlements.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

Criteria

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to these rules is described under 38 U.S.C.A. § 
5108, which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once the RO decision 
has been issued and once a rating decision becomes final, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7104(b); 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows:

(a) General. The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  (b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  (c) 
Contributory cause of death. (1) Contributory cause of death 
is inherently one not related to the principal cause.

In determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995). Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

If a chronic disorder, such as carcinoma, becomes manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, op. cit. 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

However, as noted by the veteran himself, acceptable medical 
or lay evidence may establish the characteristic 
manifestations of a disease.  Fortuck v. Principi, 17 Vet. 
App. 173 (2003).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2005); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

At the time of the Board's August 2002 decision, it was held 
that the veteran's death 1998 was due to cardiopulmonary 
arrest, and that an autopsy report reflected that the sudden 
death was associated with an idiopathic seizure disorder.  

The Board further found that neither a cardiovascular 
disorder nor a seizure disorder was present during service or 
manifested within one year after service; and that the death 
was not proximately due to or the result of a service-
connected disability or treatment given for such a 
disability.

To reiterate, the Board discussed the case as follows:

A hospital record dated in July 1998 shows that the 
veteran collapsed at home and had no spontaneous 
respiration.  CPR had been attempted without 
success.  The impression was cardio respiratory 
arrest - death. The veteran's death certificate 
shows that he died on July...1998, due to 
cardiopulmonary arrest.  An autopsy report reflects 
that the sudden death was associated with an 
idiopathic seizure disorder.  The death certificate 
contains no indication that the cause of death was 
related to service.  Although the autopsy report 
reflects that toxicology tests revealed that 
several medications were present, there is no 
medical opinion that the medications played a role 
in the death.

The veteran's service medical records show that 
cardiovascular disease and a seizure disorder were 
not present during service.  The report of a 
medical examination conducted in June 1970 for the 
purpose of his separation from service shows that 
clinical examination of the heart and neurological 
system were normal.  There is also no evidence that 
any type of cardiovascular disease or seizure 
disorder was manifested within one year after 
separation from service.

A VA hospitalization record dated in December 1989 
shows that the veteran had no known seizure 
disorder.  The earliest VA medical treatment record 
showing that the veteran was diagnosed as having a 
seizure disorder is dated in December 1990.  
However, neither that record nor any subsequent 
records indicate that it resulted from his 
schizophrenia or medications given to treat that 
disorder.

The appellant testified in support of her claim 
during the hearing held in January 2000.  She 
stated that the veteran had a nervous condition 
since she met him, and that he had been 
hospitalized on several occasions for treatment of 
his service-connected schizophrenia.  She said that 
the veteran told her that he got seizures when he 
got out of service.  She reported that the veteran 
had been taking medications for treatment of his 
schizophrenia ever since she knew him.  She said 
that she married the veteran in March 1990.

In reviewing the evidence which is of record, the 
Board notes that there is no medical evidence that 
the veteran's service- connected schizophrenia 
played a role in his death.  The disorder was not 
listed on the death certificate as a cause of 
death.  The autopsy report reflects that an 
idiopathic seizure disorder resulted in the 
veteran's cardiopulmonary arrest.  The Board notes 
that the term "idiopathic" means that the cause of 
the seizure disorder was unknown.  See Dorland's 
Illustrated Medical Dictionary, 27th Edition, page 
815.  Therefore, there is no basis for concluding 
that the service-connected disability or treatment 
thereof played a role in the veteran's death.

The Board appreciates the testimony provided by the 
appellant, and her sincerity is not doubted.  
Nevertheless, to the extent that she asserts that 
the schizophrenia or the medications used to treat 
it caused the veteran's death, that testimony is 
not corroborated by competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the evidence shows that the 
cardiovascular disorder and seizure disorder which 
resulted in the veteran's death were not present 
during service or manifested within one year after 
service.  Moreover, the weight of the medical 
evidence shows no relationship between the service-
connected schizophrenic disorder and the veteran's 
death.  Accordingly, the Board concludes that a 
service-connected disability did not cause or 
contribute substantially or materially to cause the 
veteran's death.

Since the 2002 Board denial of the claim, and the subsequent 
Board procedural remand for the RO to address the current 
issue (as cited elsewhere herein), the appellant has 
submitted a VA Form 10-7131 citing the veteran's 
hospitalization in 1987 for chronic exacerbation of insulin 
dependent diabetes.  The only other evidence she submitted 
was another copy of the death certificate.

In her VA Form 9, dated in June 2005, she reiterated that it 
was her contention that her husband's death was caused by his 
diabetes.  She asserted that "it is known that whenever a 
person's blood sugar is low, it will cause what is known as 
an 'idiopathic seizure disorder'; that is what resulted and 
this seizure caused my husband's death".

The information and documentation submitted by the appellant 
since the final 2002 Board decision was already of record at 
the time of the prior decision, as was the basic theory she 
has presented therein, i.e., that her husband's seizures were 
somehow (directly or indirectly) the result of service.  In 
fact, this endeavor to bring up the 1987 hospitalization is 
only a subset of her earlier allegations that underwent the 
earlier comprehensive review and finalization.  

In substantive fact, her current argument, which she is not 
qualified to provide (see Espiritu, op. cit.), is basically 
only to qualify or contradict the Dorland definition of 
"idiopathic" as related to etiology of the veteran's 
seizures and, in this case, his diabetes.  In any event, no 
causal relationship has been established between the 
veteran's seizures and anything of service origin, so the 
definition of idiopathic in this context is irrelevant.  The 
veteran was not service connected for diabetes, and in fact, 
the appellant does not so argue nor provide evidence to 
support such a conclusion.  So whether his diabetes did or 
did not cause his seizures is immaterial to the claim at 
hand.  Neither diabetes nor seizures (or for that matter, 
cardiovascular disease) have been shown by the evidence to be 
associable with his service-connected mental health 
disability.  

And regardless of how passionately the appellant may believe 
that she is entitled to compensation benefits, she is not 
qualified to provide medical opinions.  More importantly, the 
factual premise upon which the claim has been and continues 
to be denied does not vary, and was in no way altered by her 
recent submission of a remote hospital summary report, the 
substantive essence of which was already of record when 
previously, comprehensively and finally addressed by the 
Board.  

The final Board decision has not been reopened by new and 
material evidence; the claim is denied.

ORDER

New and material evidence has not been submitted to reopen 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


